The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                           November 1, 2018

                               2018COA154

No. 17CA1219, In re Marriage Heine — Family Law — Post-
Dissolution — Parenting Time — Modification of Child Support

     A division of the court of appeals considers a post-dissolution

of marriage dispute involving the award of retroactive child support

in a district court’s order modifying child support. The division

concludes that, when a voluntary change in parenting time occurs,

a court may retroactively enter a child support order against either

parent without regard to the parent’s status as obligor or obligee

under the existing child support order.

     The resolution of this dispute requires the division to interpret

a 2013 amendment to the child support statute, § 14-10-122(5),

C.R.S. 2018, that reconciled two contradictory decisions issued by

divisions of the court. The division determines that the legislature

intended the amendment to reflect the decision in In re Marriage of
Emerson, 77 P.3d 923 (Colo. App. 2003), prescribing a broad

construction of the child support statute allowing courts to shift the

support duty from the obligor to the obligee when parental care is

voluntarily transferred. Thus, the decision in In re Marriage of

White, 240 P.3d 534 (Colo. App. 2010), finding that the statute

permitted modification as to the obligor only, was legislatively

overruled by the 2013 amendment. Therefore, the division affirms

the district court’s order retroactively assigning a child support

obligation.
COLORADO COURT OF APPEALS                                  2018COA154


Court of Appeals No. 17CA1219
Boulder County District Court No. 08DR179
Honorable Andrew R. Macdonald, Judge


In re the Marriage of

Alexandre Ford Garrett,

Appellant,

and

Daniel Meyer Heine,

Appellee.


              ORDER AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                         Opinion by JUDGE TAUBMAN
                        Bernard and Welling, JJ., concur

                          Announced November 1, 2018


Alexandre Ford Garrett, Pro Se

Daniel Meyer Heine, Pro Se
¶1    In this post-dissolution of marriage proceeding involving the

 children of Alexandre Ford Garrett (mother) and Daniel Meyer Heine

 (father), mother appeals the district court’s order modifying child

 support and awarding retroactive child support. We affirm the

 portion of the order retroactively establishing a child support order,

 reverse the portion of the order determining mother’s income, and

 remand the case for further proceedings. In so doing, we interpret a

 2013 amendment to the child support statute that resolved

 conflicting decisions from divisions of our court concerning parents’

 responsibilities to pay child support when a voluntary change in

 parenting time occurs.

                           I. Relevant Facts

¶2    Mother and father, the parents of two children, were divorced

 in 2008.

¶3    In 2014, both parents moved to modify parenting time. In

 February 2015, the district court entered a week on/week off

 parenting time schedule and modified child support accordingly.

 The parents then agreed in June 2015 to modify the week on/week

 off parenting time schedule such that father would be the primary

 residential parent and mother would have parenting time every


                                   1
 other weekend and one evening per week. Based on the revised

 parenting time schedule, father began paying mother a reduced

 amount of child support. Father then moved to modify child

 support in July 2016.

¶4    The parties again agreed to change parenting time in February

 2017. Mother became the primary residential parent of one child

 while father remained the primary residential parent of the other

 child.

¶5    After a March 2017 hearing, the district court made the

 following findings with respect to the parties’ incomes for child

 support purposes:

           father was capable of earning $20,000 per month;

           mother was doing contract work and earning $2000 to

            $4000 per month;

           mother had an extensive background in public relations,

            marketing, and communications and had historically

            earned at least $6000 per month until she lost her job in

            2016;




                                   2
         mother believed that the job market was saturated and

           that going forward she would not be able to earn the

           equivalent of her prior salary; and

         the court “was not provided with credible evidence” that

           mother was incapable of reaching her income potential if

           employed full time in her field.

¶6    Based on these findings, the court calculated child support

 using $6000 per month as mother’s income. The court further

 determined that because of the substantial changes in parenting

 time beginning in June 2015, mother should have been paying

 child support to father and therefore owed him $21,389 in

 arrearages. Offsetting mother’s arrearages against father’s current

 child support obligation, the court ordered father to pay mother

 $225.58 per month for twenty-four months and then $1116.79 per

 month thereafter.

                        II. Income Imputation

¶7    Mother contends that the district court erred when it imputed

 $6000 per month in income to her without finding she was

 voluntarily underemployed. We agree.




                                   3
                          A. Standard of Review

¶8     We review child support orders for abuse of discretion. In re

  Marriage of Davis, 252 P.3d 530, 533 (Colo. App. 2011).

¶9     Whether potential income should be imputed to a parent in

  determining child support is a mixed question of fact and law.

  People v. Martinez, 70 P.3d 474, 480 (Colo. 2003). We defer to the

  district court’s factual findings if they are supported by the record.

  Id. We review the district court’s application of legal standards and

  legal conclusions de novo. In re Marriage of Connerton, 260 P.3d

  62, 65 (Colo. App. 2010).

                           B. Legal Principles

¶ 10   If a parent is voluntarily underemployed, child support must

  be calculated based on that parent’s potential income. § 14-10-

  115(5)(b)(I), C.R.S. 2018; see In re Marriage of Krejci, 2013 COA 6,

  ¶ 28. “Voluntarily” in this context means that the parent is

  underemployed “intentionally, of free will.” Martinez, 70 P.3d at

  477-78. Thus, in order to impute potential income to a parent, the

  district court must find that the parent is shirking his or her child

  support obligation by unreasonably forgoing higher-paying,

  obtainable employment. Id. at 480; see Krejci, ¶ 28. Imputation of


                                     4
  income is an exception to computing child support based on actual

  income and should be applied with caution. Martinez, 70 P.3d at

  478-79.

¶ 11   If the court finds that a parent is voluntarily underemployed

  after losing a job, it must determine what the parent can reasonably

  earn and contribute to the child’s support by considering the

  following factors:

             [the parent’s] firing and post-firing conduct;
             the amount of time the parent spent looking
             for a job of equal caliber before accepting a
             lower paying job; whether the parent refused
             an offer of employment at a higher salary;
             whether the parent sought a job in the field in
             which he or she has experience and training;
             the availability of jobs for a person with the
             parent’s level of education, training, and skills;
             the prevailing wage rates in the region; the
             parent’s prior employment experience and
             history; and the parent’s history of child
             support payment.

  Id. at 480. The court’s findings must be sufficiently specific so as to

  inform the appellate court of the basis for its order. In re Marriage

  of Campbell, 140 P.3d 320, 324 (Colo. App. 2006).

                               C. Analysis

¶ 12   Mother presented evidence at the hearing about her work in

  marketing and public relations and about her earnings. Her tax


                                     5
  returns, admitted as exhibits during the hearing, reflected that her

  annual income from her business was $26,946 in 2014 and

  $23,533 in 2015 and that she earned $52,042 in 2016.

¶ 13   Mother testified that two months after losing her job in

  November 2016, she accepted a lower-paying position in the design

  field, earning $500 per week for eight weeks and then commissions

  at a rate of three to five percent per sale. Additionally, she accepted

  a short-term contract position with a digital marketing company

  where she had the potential to earn between $2000 and $4000 per

  month.

¶ 14   Mother further testified about her efforts to secure a higher-

  paying position in her field. She consulted online resources, sent

  out 150 resumes, and had many interviews, yet had not secured a

  position because, in her opinion, the public relations market was

  saturated.

¶ 15   The district court made findings regarding mother’s income

  potential, and some of those findings appear to touch on the

  Martinez factors. See 70 P.3d at 480. For example, the court

  considered mother’s prior employment experience and history as

  well as her testimony that the market for public relations positions


                                     6
  was saturated. However, it did not explicitly find that mother was

  voluntarily underemployed and shirking her child support

  obligation, and the record does not support such findings. See

  Campbell, 140 P.3d at 324. Nor did the court make any findings

  concerning the reasonableness of mother’s efforts to secure a full-

  time position at her previous salary. See Krejci, ¶ 29.

¶ 16   Thus, we remand the case to the district court for additional

  findings, reconsideration of mother’s income, and recalculation of

  child support accordingly. See Martinez, 70 P.3d at 481; Krejci,

  ¶¶ 27-30; Campbell, 140 P.3d at 324-25.

                     III. Retroactive Child Support

¶ 17   Mother further contends that the district court erred in

  applying section 14-10-122(5), C.R.S. 2018, and ordering her to pay

  retroactive child support back to June 2015, when the parties’

  mutually agreed upon change in physical care of the children took

  place. We disagree with mother’s contention that imposing a

  retroactive child support obligation under these circumstances is

  prohibited.




                                    7
                           A. Standard of Review

¶ 18   We review child support orders for an abuse of discretion. In

  re Marriage of Atencio, 47 P.3d 718, 720 (Colo. App. 2002). We

  review the district court’s application of legal standards and legal

  conclusions de novo. Connerton, 260 P.3d at 65.

                  B. Rules of Statutory Interpretation

¶ 19   Resolution of this appeal requires us to determine the meaning

  of section 14-10-122(5), which is a question of law that we review

  de novo. In re Marriage of Joel, 2012 COA 128, ¶ 18.

¶ 20   When interpreting a statute, we look first to its plain language,

  giving the words and phrases their plain and ordinary meanings.

  § 2-4-101, C.R.S. 2018; Joel, ¶ 18. If the statute is clear, we apply

  it as written. Joel, ¶ 18. But if the statute is ambiguous, or

  susceptible of more than one reasonable meaning, we may

  determine the General Assembly’s intent by looking to the legislative

  history. In re Marriage of Ikeler, 161 P.3d 663, 668 (Colo. 2007).

  “Our task is to choose a construction that gives effect to the

  legislature’s intent and that serves the purpose of the overall

  statutory scheme.” Id.




                                     8
               C. Legislative History and Legal Principles

¶ 21   Ordinarily, a child support modification order is effective as of

  the date the motion to modify is filed. See §§ 14-10-122(1)(a), (d);

  see also In re Marriage of Paige, 2012 COA 83, ¶ 7. However, when

  there has been a court-ordered, voluntary, or mutually agreed upon

  change in the physical care of a child, child support is modified as

  of the date of the change in care, rather than as of the date the

  motion to modify is filed. § 14-10-122(5); see also Paige, ¶ 7.

¶ 22   Prior to 2013, when a mutually agreed upon change in

  physical care occurred, section 14-10-122(5), C.R.S. 2012, allowed

  a court to retroactively modify those “provisions for child support of

  the obligor under the existing child support order.” (Emphasis

  added.) Divisions of this court were split concerning whether that

  language permitted a parent’s child support obligation to be

  retroactively modified when the parent was not an obligor under the

  existing child support order. Compare In re Marriage of White, 240

  P.3d 534 (Colo. App. 2010) (construing statute according to its plain

  language to find that it permitted retroactive modification as to the

  obligor only), with In re Marriage of Emerson, 77 P.3d 923 (Colo.

  App. 2003) (construing statute more broadly to find that it intended


                                    9
  to shift the support duty from the obligor parent to the obligee when

  a mutually agreed upon change in parental care occurred).

¶ 23   In Emerson, the division concluded that the district court had

  the authority to require the mother to pay child support as of the

  date when the father had assumed primary care of the parties’

  children, even though the mother was the obligee under the existing

  child support order. 77 P.3d at 926. The mother acknowledged

  that under section 14-10-122(5), as it then stated, the father’s

  existing child support obligation could be terminated as of the date

  of the change in the children’s care, but she argued that the statute

  did not permit shifting the child support obligation to her when she

  was not the obligor under the existing order. Id. at 925.

¶ 24   The division disagreed with the mother’s interpretation, noting

  that if the statute were applied as she urged, the obligor parent’s

  support obligation would end without an obligation being imposed

  on the other parent, causing the children to suffer a corresponding

  loss of support. Id. Concluding that such a result was illogical, the

  division determined that the statute instead intended to shift the

  support duty and the obligor’s identity when the child’s physical

  care changed through a retroactive modification of the existing


                                    10
  order. Id. Therefore, under the Emerson division’s interpretation,

  the court was authorized to require the mother to begin paying the

  father child support as of the date the children began living with the

  father. Id. at 926.

¶ 25   In White, a different division of this court declined to follow

  Emerson and instead concluded that the plain language of the

  statute permitted only the obligor’s duty of support to be

  retroactively modified. White, 240 P.3d at 538. The mother in

  White agreed that the parties’ child could live with the father and

  that the father could stop paying child support. Id. at 536. The

  father also agreed that the mother did not have to pay child support

  to him. Id. However, a year later, the father moved to modify child

  support, requesting that the mother pay him support as of the date

  the child began living with him. Id. Because the existing order

  obligated only the father to pay child support, the division held that

  the district court could properly reduce or eliminate his obligation

  retroactive to the date of the change in the child’s physical care, but

  that it could not impose a child support obligation on the mother as

  of that date or for any period before the father moved to modify. Id.

  at 538.


                                    11
¶ 26   The White division first noted that the Uniform Dissolution of

  Marriage Act, sections 14-10-101 to -133, C.R.S. (2018), establishes

  procedures and considerations to enable courts to determine

  whether, when, and how much a parent should be required to pay

  to fulfill his or her duty to support a child. Id. at 539. It observed

  that under those procedures and considerations, only the

  noncustodial parent qualified as the obligor under an existing child

  support order, and the statute gave the obligor the choice, on

  assuming primary physical care of a child, of whether and when to

  file a motion requiring the other parent to begin paying child

  support. Id. at 540.

¶ 27   The division also disagreed with the Emerson division’s

  conclusion that a narrow interpretation of the statute would cause

  a lapse in support during a child’s minority. White, 240 P.3d at

  539. The White division noted that even though the existing

  support order did not obligate the former custodial parent to make

  child support payments, the retroactive modification as of the

  change in physical care did not terminate that parent’s child

  support obligation. Id. It further noted that section 14-10-122(5)

  “permits the court to retroactively modify the provisions for the


                                    12
  child support of the obligor in the existing order as of the date of the

  change of custody to ensure that the parent who gives up custody,”

  and no longer incurs the associated expenses, “does not receive a

  windfall.” Id. at 540.

¶ 28   In 2013, the legislature amended section 14-10-122(5) in two

  ways. First, it clarified that a district court can modify or terminate

  the obligor’s child support obligation as of the date physical care

  changed.

             Notwithstanding the provisions of subsection
             (1) of this section, when a court-ordered,
             voluntary, or mutually agreed upon change of
             physical care occurs, the provisions for child
             support of the obligor under the existing child
             support order, if modified pursuant to this
             section, will be modified or terminated as of the
             date when physical care was changed.

  Ch. 103, sec. 3, § 14-10-122(5), 2013 Colo. Sess. Laws 354

  (emphasis added). Second, it added the following language: “The

  provisions for the establishment of a child support order based on a

  court-ordered, voluntary, or mutually agreed upon change of

  physical care may also be entered retroactively to the date when the

  physical care was changed.” Id. We conclude that these

  modifications, when read together, still do not resolve the statute’s



                                    13
  ambiguity recognized in Emerson and White. In our view, the

  statute remains susceptible of multiple interpretations — one, that

  a court may modify or terminate only the obligor’s child support

  obligation as of the date physical care changed, or two, that a court

  may establish a new child support obligation against either parent

  as of the date physical care changed.

¶ 29   In light of this ambiguity, we attempt to discern whether the

  legislature intended the amendments to address the White-Emerson

  conflict and, if so, whether it intended the amendments to validate

  the White or Emerson division’s interpretation and application of the

  statute. We must engage in this examination of legislative intent

  because the statute is ambiguous. Thus, we look to the legislative

  history of the 2013 amendments to section 14-10-122(5), and we

  conclude that the General Assembly intended to change the statute

  in favor of the Emerson division’s interpretation.

¶ 30   The amendments to section 14-10-122(5) were proposed in the

  House of Representatives in February 2013. When introducing the

  bill, the bill’s sponsor indicated that the proposed amendments

  were based on recommendations from the Child Support

  Commission. Hearings on H.B. 13-1209 before the H. Pub. Health


                                    14
  Care & Human Servs. Comm., 69th Gen. Assemb., 1st Sess. (Feb.

  19, 2013) (statement of Representative May). The Child Support

  Commission is charged with reviewing the child support guidelines

  and recommending statutory amendments. See § 14-10-115(16).

  The Commission’s 2011 report is the genesis of the legislature’s

  2013 amendments to section 14-10-122(5).

¶ 31   In its report, the Commission explicitly recognized the conflict

  between White and Emerson and recommended the statutory

  amendments “to empower a court with discretion to retroactively

  establish a child support obligation back to the date of the mutually

  agreed upon change of physical care.” State of Colorado Child

  Support Commission, Final Report, at 41 (2011),

  https://perma.cc/2XB5-7LDR (emphasis added). The Commission

  provided three reasons in support of its amendments:

            1. Parents owe a continuous duty to provide
               financial support for their child until
               emancipation, regardless of the location of
               the child’s residence;
            2. The duty to provide support should not
               lapse, during a child’s minority, just
               because of a change in the residence of the
               child; and
            3. The child is the person for whom support is
               due and a child should not be penalized
               because the new custodial party fails to


                                   15
               promptly act to seek a modification of the
               existing order.

  Id. Because these reasons mirror those set forth in Emerson, we

  conclude that the General Assembly’s 2013 amendments to section

  14-10-122(5) legislatively overrule White. Therefore, we further

  conclude that the statute allows a court to retroactively enter a

  child support order against either parent, as of the date of a change

  in physical care of a child, regardless of the parent’s status as an

  obligor or obligee under the existing child support order.

                             D. Application

¶ 32   In this case, mother was the obligee under the existing child

  support order. In June 2015, when the parties agreed that their

  children would live with father, they also agreed that father’s child

  support obligation would be reduced. Father then moved to modify

  child support, asking the court to retroactively establish a child

  support order from June 2015 forward.

¶ 33   Even though mother was the obligee under the existing child

  support order, the court, consistent with Emerson and as permitted

  by the 2013 amendments to section 14-10-122(5), retroactively

  established a child support order obligating mother to pay support



                                    16
  as of the date the children began living with father. We therefore

  conclude that the court did not err by imposing a child support

  obligation on mother beginning in June 2015.

¶ 34   However, because we cannot discern whether the district court

  imposed the retroactive child support obligation as an act of

  discretion or imposed it under the mistaken view that it was

  required to do so, on remand, the district court must set forth the

  factors it considers in determining whether to impose such an

  obligation. Because we have remanded the case for the court to

  reconsider mother’s income and redetermine child support

  accordingly, the court must also recalculate the parties’ arrearages

  under subsections 14-10-122(1)(d) and (5). Because of this

  disposition, we do not address mother’s additional argument that

  the court erred in assuming the parties’ incomes remained

  unchanged for purposes of retroactive child support calculation. In

  its discretion, the district court may consider additional evidence

  from the parties.

¶ 35   Mother also argues that the court erred in awarding

  retroactive child support because doing so created an undue

  hardship and resulted in a substantial injustice for her, because


                                    17
  she and father had an oral contract as to the modified child

  support, and because the doctrine of equitable estoppel relieved her

  of her obligation to pay retroactive child support. Because mother

  did not raise these arguments in the district court, however, we

  may not address them here. See Melat, Pressman & Higbie, L.L.P. v.

  Hannon Law Firm, L.L.C., 2012 CO 61, ¶ 18 (“It is axiomatic that

  issues not raised in or decided by a lower court will not be

  addressed for the first time on appeal.”); cf. In re Marriage of

  Boettcher, 2018 COA 34, ¶ 32 (upholding retroactive modification

  order when parent did not argue a basis for undue hardship and

  substantial injustice in district court). In its discretion, however,

  the district court may consider these arguments on remand.

                              IV. Conclusion

¶ 36   The portion of the district court’s order retroactively

  establishing a child support obligation for mother is affirmed, the

  portion of the order determining mother’s income is reversed, and

  the case is remanded for further proceedings as provided herein.

       JUDGE BERNARD and JUDGE WELLING concur.




                                     18